

117 HR 4253 IH: To require the Administrator of the Environmental Protection Agency to promulgate a national primary drinking water regulation for chromium-6, and for other purposes.
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4253IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Green of Texas introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Administrator of the Environmental Protection Agency to promulgate a national primary drinking water regulation for chromium-6, and for other purposes.1.Chromium-6 national primary drinking water regulationNot later than 2 years after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall publish a maximum contaminant level goal and promulgate a national primary drinking water regulation under section 1412 of the Safe Drinking Water Act (42 U.S.C. 300g–1) for chromium-6, which shall include a filtration requirement.